i          i        i                                                                 i      i      i




                                   MEMORANDUM OPINION


                                          No. 04-09-00388-CV

                          In the INTEREST OF E.J.R., L.L.S., S.S., and A.J.R.,

                        From the 45th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2008-PA-01968
                        Honorable Charles Montemayor, Associate Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 19, 2009

DISMISSED FOR LACK OF JURISDICTION

           Appellant, Corina R. attempts to appeal from an order terminating her parental rights to her

children E.J.R., A.J.R., L.L.S., and S.S. The petition filed by the Texas Department of Family and

Protective Services sought termination of Corina R.’s parental rights as well as those of the

presumed fathers of the children – Ali R. and Larry S. On May 14, 2009, the trial court signed an

order terminating Corina R.’s rights and terminating the rights of Ali R. as to the children E.J.R. and

A.J.R. However, the clerk’s record reflects the Department’s suit to terminate Larry S.’s rights with

respect to L.L.S. and S.S. remains pending.
                                                                                       04-09-00388-CV

       As a general rule, this court has jurisdiction only over appeals from final judgments and

interlocutory orders that have been designated as appealable by the legislature. Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); see TEX . CIV . PRAC. & REM . CODE ANN . 51.014 (Vernon

Supp. 2009). A judgment is final and appealable if it disposes of all issues and parties in the case.

Lehmann, 29 S.W.3d at 195. Because the case remains pending in the trial court with regard to Larry

S. and no order of severance appears in the record, the trial court’s May 14, 2009 order appears to

be interlocutory and not appealable.

       On July 14, 2009, we ordered appellant to file a response by July 29, 2009, showing cause

why this appeal should not be dismissed for want of jurisdiction and advised appellant the appeal

would be dismissed if she failed to satisfactorily respond within the time provided. See TEX . R. APP .

P. 42.3(a), (c). Corina R. has not filed a response to our July 14, 2009 order. Accordingly, we

dismiss this appeal for lack of jurisdiction.

                                                        PER CURIAM




                                                  -2-